Case 1:18-cv-20864-JLK Document 53 Entered on FLSD Docket 04/24/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-20864-CIV-KING/BECERRA

 JOSE VELAZQUEZ,

        Plaintiff,

 v.
                                               ORDER GRANTING UNOPPOSED
 GATOR PARK, INC.,                            MOTION FOR EXTENSION OF TIME
                                                      AND RESETTING
       Defendant.                            TRIAL: FEBRUARY 22, 2021
 _______________________________/            PRE-TRIAL: NOVEMBER 13, 2020
                                             DISCOVERY DEADLINE: SEPTEM BER 9, 2020
                                             & M OTION DEADLINE:    SEPTEMBER 14, 2020

        THIS MATTER comes before the Court upon defense unopposed Motion for

 Extension of Time (D.E. #52), filed on April 23, 2020. After careful review and being fully

 advised in the premises thereof, it is

 ORDERED, ADJUDGED, and DECREED that the motion be and the same is hereby

 Granted. Therefore,

        IT IS FURTHER ORDERED and ADJUDGED that the above-styled cause is hereby

 reset for trial on the trial calendar commencing February 22, 2021, at 9:00 a.m., at the

 James Lawrence King Federal Justice Building, 99 N.E. 4th Street, Eleventh Floor,

 Courtroom #2, Miami, Florida.

                                     CALENDAR CALL

 In order to make sure that cases set on this calendar are completely ready for trial and that

 all matters which might be a cause of delay of the trial have been ruled upon, the Court
Case 1:18-cv-20864-JLK Document 53 Entered on FLSD Docket 04/24/2020 Page 2 of 6




 hereby reschedules a calendar call for February 18, 2021, at 10:00 a.m., at the James

 Lawrence King Federal Justice Building, 99 N.E. 4th Street, Eleventh Floor, Courtroom #2,

 Miami, Florida. All Defendants, whether in pre-trial custody or released on bond, must be

 present for this calendar call.

        Under existing policies and agreements between the state and federal courts of

 Florida, the judge who enters the first written order scheduling a case for trial on a date set

 has priority over the service of the attorney so scheduled for the date set. See Krasnow v.

 Navarro, 909 F. 2d 451 (11th Cir. 1990).

        It shall be the duty of the attorneys herein set to ensure that no other judge schedules

 them for a trial that impacts upon or conflicts with the date set forth above. If any counsel

 receives a written notice of a trial from another judge, in either state or federal court, that in

 any way conflicts with this trial scheduled setting, it is the obligation of that attorney to notify

 that judge immediately so that the judge may reschedule his or her calendar, thus leaving

 counsel conflict free-for this case.

        Any private agreement, suggested or proposed Rule 16 scheduling conference

 agreements between counsel, Rule 16 scheduling order or other court orders attempting to

 set dates or deadlines contrary to this Order are hereby stricken and declared void.

        The above-styled cause is hereby set for final pre-trial conference on November

 13, 2020, at 10:45 a.m., at the James Lawrence King Federal Justice Building, 99 N.E.

 4th Street, Eleventh Floor, Courtroom #2, Miami, Florida.
Case 1:18-cv-20864-JLK Document 53 Entered on FLSD Docket 04/24/2020 Page 3 of 6




            REFERENCE OF ALL PRETRIAL DISCOVERY MATTERS
              TO MAGISTRATE JUDGE JACQUELINE BECERRA

 Pursuant to 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules of the Southern

 District of Florida, the above-captioned cause is referred to United States Magistrate Judge

 Jacqueline Becerra to take all necessary and proper action as required by law with respect to

 any and all pretrial discovery matters. Any motion affecting deadlines set by the Court’s

 Scheduling Order is excluded from this referral, unless specifically referred by separate

 Order. It is FURTHER ORDERED that the parties shall comply with Magistrate Judge

 Jacqueline Becerra’s discovery procedures.

               DISCOVERY AND MOTION PRACTICE DEADLINES

 Pursuant to So. D. Fla. Local Rule Rule 16.1, the parties shall abide by the following time

 schedule under penalty of dismissal or other sanctions:

               SEPTEMBER               9,    2020 :      DEADLINE FOR
               CONDUCTING DISCOVERY.                    No discovery will be
               permitted after this date, in order that the parties and the court
               have all facts of record prior to the deadline for filing motions
               and at pre-trial conference. Moreover, the parties shall
               exchange expert witness reports NO LATER THAN 120 DAYS
               prior to the pretrial conference.

               SEPTEMBER 14, 2020: DEADLINE FOR FILING ALL
               MOTIONS. Pleading practice ends on this date except for a
               response by opposing party and reply to response by moving
               party. ALL MOTIONS, INCLUDING MOTIONS IN
               LIMINE, SHALL BE FILED PRIOR TO THIS DATE.
               Motions for extension of time for replies and responses cannot
               be granted due to the limited (30-day) time limit for the Court’s
               consideration of motions and responses filed on the last day. All
               unresolved motions will be considered and ruled upon at the
               pre-trial conference.
Case 1:18-cv-20864-JLK Document 53 Entered on FLSD Docket 04/24/2020 Page 4 of 6




               TEN days prior to PTC: One attorney from each party having
               authority to enter into stipulations and make admissions shall
               meet to prepare and file the final pre-trial stipulation.


               The attorneys must stipulate to a “Statement of the Case,” as
               required by the Local Rules of the Southern District of Florida.
               It will be unacceptable for the attorneys to draft separate
               Statements of the Case (i.e., one for the plaintiff, one for the
               defendant), and the pre-trial stipulation will be subject to
               rejection by the Court for non-compliance. A unilateral
               statement of the case by one party is not a stipulation of facts as
               contemplated by the Rules. This is not the place for counsel to
               make opening statements or closing arguments for their clients.
               It is a joint stipulation as to the issues of the case.

               NOVEMBER 6, 2020: DEADLINE FOR FILING PRE-
               TRIAL STIPULATION. The pre-trial stipulation must be
               filed with the Clerk of Court (night box filing is not acceptable).
               A courtesy copy of the pre-trial stipulation shall be provided to
               Chambers. Chambers shall be notified at (305) 523-5105 of any
               settlement between the parties by 4:30 p.m. on this date.

               PRE-TRIAL CONFERENCE: The conference
               shall be attended by at least one of the attorneys who will
               conduct the trial for each of the parties and by any unrepresented
               party. If there are any unresolved pending motions, counsel
               must be fully prepared to present argument to the Court and may
               expect the Court to rule on said motions at the final pre-trial
               conference. It is the purpose of the Court in setting this
               schedule to have all issues resolved, with nothing for the
               attorneys to do between final pre-trial conference and trial,
               except to summon and to prepare their witnesses for trial. It
               eliminates last-minute motion and discovery practice requiring
               lawyers to respond frantically to notices of deposition and
               motions.

        This Order, establishing the deadlines for completion of motion practice, discovery,

 and filing of Pretrial Stipulation shall be strictly followed by counsel, notwithstanding any

 Local Rule or private agreement between counsel, any filed (or unfiled) proposed Local Rule
Case 1:18-cv-20864-JLK Document 53 Entered on FLSD Docket 04/24/2020 Page 5 of 6




 16 scheduling deadlines, or any other court order by other Judges in unrelated cases.

        DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, dated this 24 th day of April, 2020

 .                                                _______________________________
                                                  JAMES LAWRENCE KING
                                                  UNITED STATES DISTRICT JUDGE
                                                  SOUTHERN DISTRICT OF FLORIDA
 cc:

 Counsel for Plaintiff:
 Syed Zaid Hassan
 Law Office of Zaid Hassan LLC
 11 Mountain Avenue
 Suite 301
 Bloomfield, CT 06002
 860-819-3648
 Email: zhassan@zaidlawfirm.com


 Counsel for Defendant:
 Christopher M. Vossler
 Howd & Ludorf
 65 Wethersfield Ave.
 Hartford, CT 06114
 8602491361


 Michael A. Hespeler
 Howd & Ludorf, LLC
 65 Wethersfield Ave.
 Hartford, CT 06114
 8602941361
Case 1:18-cv-20864-JLK Document 53 Entered on FLSD Docket 04/24/2020 Page 6 of 6




 Douglas Barry Melamed
 Banker Lopez Gassler PA
 1200 South Pine Island Road
 Suite 170
 Plantation, FL 33324
 954-703-3597
 Fax: 954-533-3051
 Email: service-dmelamed@bankerlopez.com
